           Case 1:19-cr-00677-LTS Document 56
                                           55 Filed 06/16/20
                                                    06/15/20 Page 1 of 1




                                    RICHARD B. LIND
                                      Attorney at Law
                              575 Lexington Avenue – 4th Floor
                                 Telephone: (212) 888-7725
                                Email: rlind@lindlawyer.com
                                                                   June 15, 2020

    By ECF

    Hon. Laura Taylor Swain
    United States District Judge                                           MEMO ENDORSED
    U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

                      Re:      United States v. Armando Barbier
                               19 Cr. 677 (LTS)

    Dear Judge Swain:

            I am the CJA attorney for Defendant Armando Barbier in the above-captioned
    matter. I write on behalf of myself and my client, as well as Calvin Garber, Esq., and
    his client, Jalen Dominguez. We request that the status conference, currently
    scheduled for June 23, be adjourned to one of the following dates: August 3, 4 or 6.
    Both Defendants agree that the time between June 23 until the conference be
    excluded under the Speedy Trial Act.

           I have communicated with A.U.S.A. Elizabeth Espinosa, and the government
    consents to this request.

             Thank you for the Court’s consideration of this request.

                                                                   Respectfully submitted,


                                                                   ________/s/__________
                                                                   Richard B. Lind

    cc: All Counsel (by ECF)


The application is granted. The conference is adjourned to August 3, 2020, at 2:00 p.m. The Court finds pursuant to 18 U.S.C.
§3161(h)(7)(A) that the ends of justice served by an exclusion of the time from today’s date through August 3, 2020, outweigh the
best interests of the public and the defendant(s) in a speedy trial for the reasons stated above. DE#55 resolved.

SO ORDERED.
Dated:

/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
